        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 1 of 17


 R. Michael Shickich
 Law Offices of R. Michael Shickich, LLC
 111 W. 2nd Street, Ste. 500
 Casper WY 82601
 Phone: 307-266-5297
 Fax: 307-266-1261
 E-mail: rms@injuryfirm.net

 Robert D. Sherlock (admitted pro hac vice)
 rsherlock@egclegal.com
 EISENBERG, CUTT, KENDELL & OLSEN
 215 South State Street, Suite 900
 Salt Lake City, Utah 84111
 Telephone 801-366-9100
 Fax 801-350-0065
 Attorney for Qui Tam Plaintiff/Relator

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,                      §
ex rel. MARK GASKILL                           §        Civil Action No.
                   Plaintiffs,                 §
vs.                                            §          16-cv-201J
                                               §
NORTHWEST COMMUNITY ACTION PROGRAM             §
OF WYOMING INC.                                §       MEMORANDUM IN
                       Defendant.              §   OPPOSITION TO MOTION TO
                                               §   DISMISS SECOND AMENDED
                                               §          COMPLAINT
                                               §
[Note Corrected Caption]                       §
                                               §
                                               §
                                               §




                                           1
         Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 2 of 17


                                            I.

                                   INTRODUCTION

         This action concerns the knowing and intentional submission of false claims

based upon false records, claims for services directly arising out of an arrangement in

violation of the Antikickback Statute, and conspiracy to violate the False Claims Act

by Defendant Northwest Community Action Program Of Wyoming, Inc. (aka

NOWCAP). The Second Amended Complaint alleges that, as part of its relationship

with former defendant Condie [now convicted of health care fraud for a nearly identical

scheme with others], defendant NOWCAP entered into a fee-splitting written

agreement that on its face violates the Anti-Kickback Statute, and conspired with

Condie and Big Horn Basin Mental Health to submit false claims to Wyoming

Medicaid. All those claims are, statutorily, false claims. 42 U.S.C. § 1320a-7b(g))

specifically states that “a claim that includes items or services resulting from a

violation of [the AKS] constitutes a false or fraudulent claim for purposes of [the

FCA].”

       In addition, the Second Amended Complaint alleges that these two parties –

NOWCAP and Condie/Big Horn Basin – conspired to violate the False Claims Act.

The same factual circumstances that constitute the antikickback ALSO constitute a

collusive arrangement – a conspiracy – to submit false claims to Wyoming Medicaid.

The claims were submitted in reckless disregard or deliberate ignorance of the truth or

falsity of the underlying requirements for payment.



                                             2
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 3 of 17


       The Second Amended Complaint fully and adequately alleges all necessary facts

and elements under Fed. R. Civ. P. 9(b).

                                            II.

                              STANDARDS OF REVIEW

         A. Rule 12(b)(6): Dismissal under Rule 12(b)(6) is appropriate only where the

complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

legal theory. Mendiondo v. Centinela Hospital Medical Center, 521 F.3d 1087, 1104

(9th Cir. 2008). A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the Defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In passing on a Rule

12(b)(6) motion, including one based on Rule 9(b), the court’s role is “not to weigh

potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim upon which relief may be

granted.” U.S. ex rel. Sikkenga v. Regence Blue Cross Blue Shield,472 F.3d 702, 715

(10th Cir. 2008).

         A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the Defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When deciding a Rule

12(b)(6) motion, a court must accord the non-movant every favorable inference.

Conley v. Gibson, 355 U.S. 41, 45-6, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).

         In considering a 12(b)(6) motion to dismiss, "all well-pleaded allegations of

material fact are taken as true and construed in a light most favorable to the non-moving


                                             3
         Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 4 of 17


party." Wyler Summit Partnership v. Turner Broad. Sys., Inc., 135 F.3d 658,661 (9th

Cir. 1998). Smith v. Jackson, 84 F.3d 1213, 1217 (9th Cir. 1996). The Court

“assume[s] that the facts as alleged are true, and examine[s] only whether relators’

allegations support a cause of action under the False Claims Act. . .” U.S. ex rel.

Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1170 (9th Cir. 2006). There is a strong

presumption against dismissing an action for failure to state a claim. See Gilligan v.

Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir.1997).

         Under 12(b)(6), a complaint only need plead “’enough facts to state a claim to

relief that is plausible on its face.’” Clemens v. DaimlerChrysler Corp., 534 F.3d 1017,

1022 (9th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct.

1955, 1974, 167 L. Ed. 2d 929 (2007).       Defendants’ arguments, therefore, must be

heavily scrutinized.

       In addition, pleading on information and belief is not prohibited. The touchstone

of plausibility is based in part on other factual pleadings, the position of the Plaintiff-

Relator, and the Relator’s ability to have gained information upon the allegations

concerning the scheme. These lead to a reasonable inference that the Plaintiff has a

basis for that information and belief. See, e.g., U.S. ex rel. Mastej v. Health

Management Associates, Inc. , 591 Fed.Appx. 693 (11th Cir. 2014).

       B. Rule 9(b): In the 10th Circuit, it is accepted that complaints brought under the

FCA must comply with the requirements set forth in Fed.R. Civ. P. Rule 9(b). The

purpose of Rule 9(b) is simply “to afford defendant[s] fair notice of plaintiff’s claims




                                              4
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 5 of 17


and the factual ground upon which [they] are based.” United States ex rel. Lemmon v.

Envirocare of Utah, Inc., 614 F.3d 1163, 1172 (10th Cir. 2010). “Rule 9(b) does not

require omniscience; rather the Rule requires that the circumstances of the fraud be pled

with enough specificity to put defendants on notice as to the nature of the claim.”

United States ex rel. Polukoff v. St. Mark's Hospital, 895 F.3d 730 (10th Cir. 2018),

quoting Williams v. Duke Energy Int’l, Inc., 681 F.3d 788, 803 (6th Cir. 2012).

       Rule 9(b), also requires the Court to look at an overall view of the Complaint as

a whole. In its overall application, compliance with Rule 9(b) requires only that the

complaint be


               specific enough to give . . . Defendants notice of the particular
               misconduct which is alleged to constitute the fraud charged so that they
               can defend against the charge and not just deny that they have done
               anything wrong. Neubronner v. Milken, 17 F.3d 666,672 (9th Cir. 1993)
               (internal citations omitted).


Rule 9(b) is generally considered satisfied when a defendant has `fair notice' of the

charges against it. United States v. Kensington Hospital, 760 F.Supp. 1120, 1126

(E.D.Pa.1991). As similarly and succinctly stated by the Tenth Circuit,

               The complaint must provide enough information to describe a fraudulent
               scheme to support a plausible inference that false claims were submitted.
               United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163,
               1169 (10th Cir. 2010).


          Rule 9(b) does not require a plaintiff to allege, in detail, all facts supporting

each and every instance of fraud, nor is a Plaintiff required to plead all evidence in



                                              5
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 6 of 17


his/her possession. A plaintiff "cannot be expected to have personal knowledge of the

details of corporate internal affairs" in corporate fraud cases. In re Craftmatic Securities

Litigation, 890 F.2d 628, 645 (3d Cir.1989).

       While the commonplace parlance of claims of fraud states that the Complaint

must describe the “who, what, when, where, and how of the misconduct charged,”

United States ex rel. Ebeid v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010), at the

motion-to-dismiss stage “this is a pleading requirement, not an evidentiary burden.” Id.

at 998-99. See also United States ex rel. Campie v. Gilead Scis., Inc., 2015 WL 106255,

at *6 (N.D. Cal Jan. 7, 2015). With respect to its actual pleading requirements in False

Claims Cases, “claims under the FCA need only show the specifics of a fraudulent

scheme and provide an adequate basis for a reasonable inference that false claims were

submitted as part of that scheme.” Lemmon, supra.

       FCA claims comply with Rule 9(b) when they “provid[e] factual allegations

regarding the who, what, when, where and how of the alleged claims.” Id. But, “in

determining whether a plaintiff has satisfied Rule 9(b), courts may consider whether

any pleading deficiencies resulted from the plaintiff’s inability to obtain information in

the defendant’s exclusive control.” George v. Urban Settlement Servs., 833 F.3d 1242,

1255 (10th Cir. 2016).

      C. The Federal False Claims Act : Pursuant to the Federal False Claims Act, 31

U.S.C. §3729(a)(1)(A) et seq., a cause of action arises when any person knowingly

presents, or causes to be presented, a false or fraudulent claim for payment or approval

or creates a false record or statement to decrease an obligation to transmit money owed


                                             6
         Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 7 of 17


to the United States Government.

      As defined under 31 U.S.C. §3729(b)(1), “knowing” and “knowingly” means: (i)

has actual knowledge of the information; (ii) acts in deliberate ignorance of the truth or

falsity of the information; or (iii) acts in reckless disregard of the truth or falsity of the

information. No proof of specific intent to defraud is necessary.

      D. The Anti-Kickback Statute: The Medicare and Medicaid Patient Protection

Act, also known as the Anti-Kickback Statute (AKS), 42 U.S.C. § 1320a-7b(b)

prohibits any person or entity from knowingly and willfully offering to pay or paying

any remuneration to another person to induce that person to purchase, lease, order, or

arrange for or recommend purchasing, leasing, or ordering any good, facility, service,

or item for which payment may be made in whole or in part under a Federal Health

Care Program. This includes any State health program or health program funded in part

by the federal government. 42 U.S.C. §§ 1320a-7b(b), 1320a-7b(f).

      The statute provides, in pertinent part:

               [W]hoever knowingly and willfully offers or pays any
               remuneration (including any kickback, bribe, or rebate) directly
               or indirectly, overtly or covertly, in cash or in kind to any
               person to induce such person . . . to purchase, lease, order, or
               arrange for or recommend purchasing, leasing, or ordering any
               good, facility, service, or item for which payment may be made
               in whole or in part under a Federal health care program, shall
               be guilty of a felony and upon conviction thereof, shall be fined
               not more than $25,000 or imprisoned for not more than five
               years, or both.
                                                        42 U.S.C. § 1320a-7b(b).




                                               7
         Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 8 of 17


      In the Patient Protection and Affordable Care Act (PPACA) the AKS was

amended to explicitly state that “a claim that includes items or services resulting from a

violation of [the AKS] constitutes a false or fraudulent claim for purposes of [the

FCA].” Patient Protection and Affordable Care Act (“PPACA”), Pub.L. No. 111-148,

124 Stat. 119 § 6402(f) (2010) (codified as amended at 42 U.S.C. § 1320a-7b(g)).

      “Kickbacks” are broadly defined to include payments, gratuities, and other

benefits provided to physicians. For purposes of the AKS the term “remuneration”

includes the transfer of anything of value, directly or indirectly, overtly or covertly, in

cash or in kind.

       E. Conspiracy Under the False Claims Act. General civil conspiracy

principles apply to conspiracy claims under the False Claims Act. U.S. ex rel. Durcholz

v. FKW, Inc., 189 F.3d 542, 546 n. 3 (7th Cir.1999); United States v. Murphy, 937 F.2d

1032, 1039 (6th Cir.1991). See also Calisesi,, et. al. ex rel. U.S. V. Hot Chalk, Inc., et

al., 2015 WL 1966463 (D. Az. 2015). A civil conspiracy is an agreement between two

or more persons to injure another by unlawful action. Express agreement among all the

conspirators is not necessary, and each conspirator need not have known all of the

details of the illegal plan or all of the participants involved. All that must be shown is

that there was a single plan, that the alleged coconspirator shared in the general

conspiratorial objective, and that an overt act was committed in furtherance of the

conspiracy that caused injury to the complainant. Hooks v. Hooks, 771 F.2d 935, 943–

44 (6th Cir.1985).




                                              8
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 9 of 17


       [T]he Tenth Circuit, in applying Kansas law, has recognized the following
       elements of “civil conspiracy,” such a claim: “ ‘(1) two or more persons; (2) an
       object to be accomplished; (3) a meeting of the minds in the object or course of
       action; (4) one or more unlawful overt acts; and (5) damages as the proximate
       cause thereof.’ ” McKibben v. Chubb, 840 F.2d 1525, 1533 (10th Cir.1988)
       (quoting Stoldt v.City of Toronto, 234 Kan. 957, 678 P.2d 153, 161 (1984)).

                     Insurance Company Of North America v. Bath, 726 F.Supp. 1247
                     (D. Wyo. 1989)


       See also Powell Valley Health Care, Inc. v. Healthtech Management Services,
       Inc., 2013 WL 12085501 (U.S. D.C. Wyo., May 23, 2013);

                           III.
    RELATOR’S SECOND AMENDED COMPLAINT MORE THAN
ADEQUATELY MEETS THE PLEADING REQUIREMENTS OF RULE(9)(B),
  AND PLEADS A CLEARLY EVIDENT SCHEME TO SUBMIT FALSE
                        CLAIMS

       A. The Story: A plain narrative of the NOWCAP scheme begins with an

unusual arrangement: an actual, written kickback contract (itself a conspiracy) with

another provider of Medicaid services. The story is actually quite straightforward.


              1. NOWCAP, a community action program in the State of Wyoming,

       provided services to developmentally disabled Wyoming residence. As a

       community action program and not a traditional health care provider, NOWCAP

       did not and could not bill Medicaid for certain clinical services. Pursuant to the

       Wyoming § 1915(c) waiver under which it operated, NOWCAP (at times

       relevant to this case) received a capitated, per-enrollee payment for services

       covered under the waiver.




                                             9
Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 10 of 17


      2. However, on or about December 1, 2014, NOWCAP entered into a

specific, written agreement with former defendant Dr. Gibson Condie. Pursuant

to that contract, NOWCAP and Condie split, on a 50 – 50 basis, Condie’s

billings to Wyoming Medicaid for “certain services” performed by NOWCAP’s

personnel. These were supposedly rendered for people who were otherwise

enrolled in NOWCAP’s programs for developmentally disabled Wyoming

residents. The “services” for which Condie was billing were things actually

performed by NOWCAP employees --- the “contractor” under the agreement.


      3. The contract – on its face – worked like this:


             a. The “Company” is Condie / Big Horn Basin. The “Contractor”

      is NOWCAP.


             b. The parties entered into a specific agreement, including a written

      contract, by which NOWCAP – already a Wyoming Medicaid provider

      for its services under a §1915 waiver for developmentally disabled

      Wyoming residents -- would become a contractor for Condie to bill

      purported ‘bona fide’ services to regular fee-for-service Medicaid.


             c. The “Contractor” (NOWCAP) , beginning December 1, 2014,

      began performing “services” for Condie / Big Horn Basin . The ‘services’




                                    10
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 11 of 17


              were supposed to be “bona fide services” 1under Wyoming Medicaid

              program. The services were subject to the expressed specific expectations

              of Condie / Big Horn Basin. The contract nowhere specified who could

              provide such services, what such providers’ qualifications must be, etc. 2


                      d . Pursuant to the contract, NOWCAP, had entered into an

              agreement to refer, from its employees wearing their NOWCAP 3 identity,

              to themselves ( now wearing their Condie / Big Horn Basin identity) to

              perform “services’ for which Condie/Big Horn Basin would bill as its

              own services.


                      e. Each time a NOWCAP employee abandoned their relationship

              with NOWCAP to instead now become an agent /contractor [directly or

              indirectly] of Condie/ Big Horn Basin and perform services for which

              Condie/ Big Horn Basin [not NOWCAP] would independently bill

              Wyoming Medicaid, that action constituted a referral to Condie/ Big

              Horn Basin, for which NOWCAP was paid a 50%- of-charges kickback

              by Condie/ Big Horn Basin.




1
  The term ‘bona fide services’ is not defined under Wyoming Title 19 Medicaid. Thus the
meaning in the contract is unknown.
2
  Because of this lack of specificity, any NOWCAP employee – a desk clerk, etc. – could
purport to render ‘services’, report the ‘services’ to Condie, and Condie would bill Wyoming
Medicaid under his billing identity.
3
  I.e. , a community action – developmentally disabled 1915 (c) waiver entity, receiving a
capitated payment for providing its services for each patient /enrollee.


                                              11
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 12 of 17


                     f. The “Company” (Condie/ Big Horn Basin) billed Medicaid for

              these ‘services’ as if Condie/ Big Horn Basin actually performed them.

              This is evidenced by the fact that Condie/BHB paid NOWCAP over

              $177,000 in one year alone as its “cut” of the billing to Wyoming

              Medicaid (50%).


                     g. The payment is clear evidence of overt acts being performed

              pursuant to the conspiracy because payment for the services went to

              Condie, as he had billed the services as if he were the rendering and pay-

              to provider.


       B. The Second Amended Complaint: Relator’s Second Amended Complaint

fully complies with the requirements of Rule 12(b)(6) and Rule (9)(b). First, none of

the elements pled in this case are based on pure speculation. All are supported by

factual allegations and the reasonable inferences from those factual allegations. Even

allegations that, of necessity at this pleading stage are stated as “information and belief”

are based fully on other facts as pled. The Relator, Mr. Gaskill was completely in a

position to have firsthand knowledge of the schemes he investigated. All indicia of

reliability, and all inferences from those indicia, support the Second Amended

Complaint.

       The Second Amended Complaint has further “fleshed out” the scheme as the

court desired, and fully meets the "who, what, when, where, and how" pleading rubric




                                             12
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 13 of 17


of Rule 9(b). The Second Amended Complaint even addresses a non-required element:

the ‘why’ of the scheme.

       These include but are not limited to the following:


        1. Who?     Defendant NOWCAP, in conjunction with Defendant Condie. 4 ;

(SAC ¶ 46 - 58);


        2. What? Defendant NOWCAP, in conjunction with Defendant Condie,

entered into a written contract pursuant to which patients were “referred” from

NOWCAP to Condie and his entities under a pay-for referral (i.e. kickback) scheme.

All claims for services arising from such a scheme are, statutorily, false claims. Actual

claims were submitted to Medicaid by Condie on behalf of NOWCAP, as explicitly

outlined in the contract itself. Those claims resulted in payments from Condie to

NOWCAP in 2015 in the amount of over $177,000 for receipts from Wyoming

Medicaid. Pursuant to the contract on its face, that represents only one-half of the

Medicaid billings and receipts – billed by Condie for services actually performed by




4
  “[W]e excuse deficiencies that result from the plaintiff’s inability to obtain information
within the defendant’s exclusive control. See George, 833 F.3d at 1255. This certainly applies
to NOWCAP’s claim that the complaint in deficient because the Relator cannot identify, at this
pleading stage, who within NOWCAP performed the services, or sent the billing sheet to
Condie to bill to Medicaid using Condie’s identity. Note that the Defendant’s argument that the
specific individuals, by name, within an organization must be identified in a complaint – at the
pleading stage – has never been held to be a requirement where False Claims are alleged
against that organization.



                                               13
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 14 of 17


NOWCAP personnel (whose qualifications, identity and the specific services are in the

exclusive possession of NOWCAP)5 (SAC ¶ 46 – 58; 81; 84).


        In addition, each of these actions constituted a clear conspiracy to violate the

False Claims Act. These included (1) two or more persons (SAC ¶ 4, 46 – 58; 81; 84);

(2) an object to be accomplished (SAC ¶ 53-58); (3) a meeting of the minds in the

object or course of action (SAC ¶ 53-58); (4) one or more unlawful overt acts (SAC ¶

46 – 58; 81; 84); and (5) damages as the proximate cause [sic;]6 thereof (SAC ¶ 56 -

58).7

        3. When? From not later than the date of the contract (December 1, 2014)

through at least 2015. (SAC ¶ 53-54);

        4. Where? The premises and business locations of NOWCAP in Wyoming

(Casper, Cody, Worland, and Rock Springs) (SAC ¶ 12);

        5. How? As described above, the scheme consisted of a contractually based

kickback system and conspiracy to violate the False Claims Act. (SAC ¶ 53 – 58; 84;

see also all paragraphs referenced above).

        It is evident from the Second Amended Complaint itself that Defendant

NOWCAP has received “fair notice of plaintiff’s claims and the factual ground upon

which [they] are based.” United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614

F.3d 1163, 1172 (10th Cir. 2010). Further, it is clear that sufficient specificity has been

5
  Id.
6
  Likely should have stated ‘proximate result thereof’
7
  Conspiracy is specifically identified as a cause of action and theory in the Second Amended
Complaint. (SAC ¶¶ 2, 4, 56, 81, and 84.


                                              14
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 15 of 17


alleged “ to put defendants on notice as to the nature of the claim.” Williams v. Duke

Energy Int’l, Inc., 681 F.3d 788, 803 (6th Cir. 2012). See also United States ex rel.

Polukoff v. St. Marks Hospital, et.al. 895 F.3d 730 (10th Cir. 2018), petition for

certiorari filed Jan 14, 2019. .

        NOWCAP’s motion should be denied in its entirety.


                             IV.
    LEAVE TO AMEND THE COMPLAINT MUST BE ALLOWED IF THE
       COURT IS INCLINED TO GRANT DEFENDANTS' MOTION

       Leave to amend should be granted unless the district court "determines that the

pleading could not possibly be cured by the allegation of other facts." Lopez v. Smith ,

203 F.3d 1122, 1127 (9th Cir. 2000) This approach is consistent with Fed. R. Civ. P.

15(a). See Foman v. Davis, 371 U.S. 178, 182 (1962) (Rule 15(a)'s mandate "is to be

heeded."). If, and to the extent, that this Court determines that the Second Amended

Complaint may be deficient in any respect, Relators should be given the opportunity to

address any issues through further amendment. See also Cohen v. Longshore, 621 F.3d

1311, 1314 (10th Cir. 2010) (quoting Miller ex. Rel. S.M. v. Bd. of Educ. of

Albuquerque Pub. Schs., 565 F.3d 1232, 1250 (10th Cir. 2009) .


                                        V.
                                    CONCLUSION

       The scheme by NOWCAP is more than adequately pled and the claims arising

from the kickback scheme are, statutorily, False Claims. The same scheme, and same

facts , are evidence of a conspiracy to submit claims for unknown services , rendered by




                                            15
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 16 of 17


unknown persons in the employ of NOWCAP, but to submit claims to Wyoming

Medicaid for these “ghost services” as though Condie and Big Horn Basin had

performed them. At no time in their motion does Defendant NOWCAP claim that it

didn’t know what wrongs it is alleged to have committed. The facts as pled, taken as

true at this pleading stage, and the Second Amended Complaint taken as a whole, lead

not only to logical and fair inferences supporting the Complaint but also lead to

inevitable, and irrefutable conclusions in support of the Relator’s case.

     For all of the foregoing reasons, Defendant’s Motion should be denied in its

entirety.

                                          Respectfully submitted,
                                          By:__/s/ Robert D. Sherlock

                                          Robert D. Sherlock (Utah Bar No. 02942)
                                          (admitted pro hac vice )
                                          EISENBERG, CUTT, KENDELL &
                                          OLSEN
                                          215 South State Street, Suite 900
                                          Salt Lake City, Utah 84111
                                          Telephone: (801) 366-9100
                                          rsherlock@egclegal.com




                                            16
        Case 1:16-cv-00201-ABJ Document 59 Filed 04/10/19 Page 17 of 17


                                CERTIFICATE OF SERVICE

I hereby certify that I am an attorney at Eisenberg, Gilchrist & Cutt. My business address is
215 S. State Street, Suite 900, Salt Lake City, Utah 84111. I am over the age of eighteen years
and not a party to the above-titled action. I certify that on April 10, 2019 a true and correct
copy of the following document was served on the following recipients via CM/ECF, the
Court’s electronic transmission system:


           Plaintiff-Relator’s Memorandum In Opposition To Motion to Dismiss
                                 Second Amended Complaint


Timothy M. Stubson, (Bar #6-3144)
Mistee Elliott (Bar #6-3540)
Crowley Fleck PLLP
111 West 2nd Street, Suite 220
(307) 232-6901
tstubson@crowleyfleck.com
melliott@crowleyfleck.com
Attorneys for Defendant NOWCAP

R. Michael Shickich
Law Offices Of R. Michael Shickich, LLC
1204 East 2nd Street
Casper, WY 82601
rms@injuryfirm.net

and to the following via the Court’s ECF system, email, and United States Mail:
Mark A. Klaasen
United States Attorney
P.O. Box 668
Cheyenne, WY 82003-0668

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.
Dated: April 10, 2019
/s/ Robert D. Sherlock
Robert D. Sherlock




                                                  17
